                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No. 18-cv-03072-PAB

SETH KAPLAN,

       Plaintiff,

v.

INTERNATIONAL USED TRUCK CENTER,
NAVISTAR, INC., and
NAVISTAR INTERNATIONAL CORPORATION,

       Defendants.


                                       MINUTE ORDER

Entered by Judge Philip A. Brimmer

       This matter comes before the Court on plaintiff’s Motion to Remand [Docket No.
13]. Plaintiff filed this action in the District Court for the City and County of Denver,
Colorado on October 10, 2018, asserting Colorado state-law claims for fraudulent
concealment, breach of express and implied warranties, breach of the implied covenant
of good faith and fair dealing, and violation of the Colorado Consumer Protection Act,
Colo. Rev. Stat. § 6-1-101 et seq. Docket No. 1 at 1-2, ¶¶ 1, 4; Docket No. 5. On
November 30, 2018, defendants removed the case to this Court on the basis of
diversity jurisdiction. Docket No. 1 at 2, ¶ 6. Relying on plaintiff’s state court civil cover
sheet and allegations in the complaint, defendants state that the amount in controversy
exceeds $75,000 and the parties are completely diverse. See id. at 3-4, ¶¶ 7-15.
       On December 11, 2018, plaintiff moved to remand the case to state court.
Docket No. 13. In support of his motion, plaintiff argues that the “historical reasons for
allowing removal jurisdiction” do not exist in this case because defendants have a
longstanding presence in Colorado and thus will not be prejudiced by having to defend
against plaintiff’s claims in state court. Id. at 4. Plaintiff further asserts that there is “not
enough competent proof that Defendants are indeed completely diverse from Plaintiff
and his Colorado citizenship.” Id. at 5.
       The Court finds plaintiff’s motion to be baseless. In general, “cases properly
removed from state to federal court within the federal court’s jurisdiction may not be
remanded for discretionary reasons not authorized by the controlling statute.”
Thermtron Prods., Inc. v. Hermansdorfer, 423 U.S. 336, 345 n.9 (1976), abrogated on
other grounds by Quackenbush v. Allstate Ins. Co. , 517 U.S. 706 (1996); see also Ryan
v. State Bd. of Elections of State of Ill., 661 F.2d 1130, 1133 (7th Cir. 1981) (“Remand
of a suit after its removal to federal court is controlled by 28 U.S.C. § 1447(c). No other
statutory provision allows remand.”). Here, plaintiff has failed to identify any reason
why removal was improper. Although plaintiff states that defendants have not
presented “enough competent proof” that they are diverse from plaintiff, Docket No. 13
at 5, plaintiff’s own allegations establish that complete diversity exists between the
parties. See Docket No. 5 at 2-3, ¶¶ 1, 2, 4 (alleging that plaintiff is a citizen of
Colorado and that defendants are citizens of Delaware and Illinois); see also Docket
No. 7 at 3, ¶¶ 1, 2, 4 (admitting plaintiff’s jurisdictional allegations).
        Plaintiff has asserted no other basis for finding that defendants’ notice of
removal is procedurally defective or that the Court lacks subject matter jurisdiction over
this lawsuit. Accordingly, it is

       ORDERED that plaintiff’s Motion to Remand [Docket No. 13] is DENIED.

       DATED December 14, 2018.




                                             2
